Citation Nr: 1141042	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right foot disability. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to May 1986 and from February 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a right foot disorder.  A timely appeal was noted from that decision. 

In October 2009, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case was returned to the Board.  However, it was determined that development requested in October 2009 was incomplete, and the Board remanded this issue again in June 2011.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The requested development has been completed, and the appeal has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The service treatment records indicate that the Veteran was seen for his right big toe for an unspecified reason, but there is no in-service diagnosis of a right foot or big toe disability.

2.  The Veteran was initially diagnosed with metatarsalgia in June 2005, which is more than a year after discharge from active service.

3.  Medical opinion states that the Veteran's current diagnosis of metatarsalgia is unrelated to his reports of pain and numbness during and immediately after active service. 



CONCLUSION OF LAW

Chronic right foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in August 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  VA treatment records have been obtained, as have private medical records.  The Veteran has declined his right to a hearing.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that his current fight foot symptoms are the result of the same problem for which he was treated during and immediately after service.  He argues that he has experienced continuous symptoms since active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records for the Veteran's first period of service is negative for any evidence of a right foot disability.  

As for the Veteran's second period of service, the service treatment records show that he was seen for blisters of his left foot in October 2003.  There was no mention of the right foot at that time.  However, on a January 2004 Report of Medical Assessment obtained prior to the Veteran's discharge, he indicated that he had been treated for a right toe problem.  The Veteran also answered "yes" to numbness or tingling of the hands or feet on a Post Deployment Health Assessment obtained in February 2004.  These records do not contain a specific diagnosis of a right foot or toe disability.  

VA treatment records dated February 26, 2004 state that the Veteran complained of several problems including right foot pain that had been present for several weeks.  These problems had first been evaluated prior to discharge and treated with pain medication.  The Veteran also complained of right foot first and second toe numbness. 

The Veteran was afforded a VA general medical examination in April 2004.  His history stated that he had complained of numbness of the right big toe during service in 2003.  This examination report does not indicate that the feet were examined, and there was no diagnosis of a right foot disability.  

The Veteran also underwent a VA examination of the joints in May 2004.  He reported a number of orthopedic problems, including constant right first toe and sole numbness.  On examination, there was evidence of bilateral hallux valgus of the right first toe.  The right first toe deviation was 11 degrees and the left first toe deviation was 8 degrees from neutral position.  However, a right foot disability was not included in the diagnoses.  

The Veteran had a VA podiatry consultation in June 2005.  There was forefoot plantar metatarsal pain under direct pressure.  The assessment was metatarsalgia, Morton's neuroma, and Raynaud 's phenomenon.  The plan was to treat these problems with molded insoles.  

VA treatment records from December 2007 show that the Veteran was seen for complaints of pain in several regions, including the plantar area bilaterally.  

The Veteran was provided a VA examination in December 2009.  The claims folder was reviewed by the examiner, and the February 26, 2004 VA treatment records noting right foot pain and first and second toe numbness were noted.  In addition, the VA treatment records with the assessments of metatarsalgia, Morton's neuroma, and Raynaud's phenomenon of the right foot dated June 2005 were also noted.  Following the examination, the Veteran was found to have right foot metatarsalgia of the metatarsal heads numbers 1, 2, and 3.  As this disability was first identified more than one year after the Veteran's deployment, the examiner opined that it was not likely due to military service.  

In July 2011, the claims folder was returned to the same VA examiner who had seen the Veteran in December 2009 for clarification of his opinion.  The examiner again noted the February 26, 2004 VA treatment record, and the June 2005 VA treatment record with the assessments of metatarsalgia, Morton's neuroma, and Raynaud's phenomenon.  In addition, the January 2004 post deployment health assessment noting treatment for the right big toe and the Veteran's complaints of plantar pain since service were also discussed.  

After reacquainting himself with the claims folder, the examiner stated that the only right foot condition the Veteran had exhibited at the December 2009 examination was metatarsalgia of the metatarsal heads 1, 2, and 3.  His complaint at that examination was of right foot plantar pain since road marches during his most recent deployment.  On examination the Veteran had exhibited pain to palpation at the metatarsal heads of 1, 2, and 3 and with the squeezing of the medial and lateral forefoot simultaneously.  The examiner stated that the February 2004 complaint of numbness was not consistent with metatarsalgia.  Although numbness had also been noted in June 2005, it was not found on the December 2009 examination.  Therefore, the numbness most likely resolved.  Furthermore, the metatarsalgia was not likely due to military service since it was not reported to be painful during service and was first identified more than a year after the Veteran's discharge from service.  The examiner explained that the right big toe and first metatarsal heads were not the same, and that the pain in the first toe was easily differentiated from the pain in the metatarsal head.  Pain in the toe would be located in the digit itself, while pain of the metatarsalgia would be located on the plantar foot, which was the ball of the foot described by the Veteran in his December 2009 interview.  

The Board finds that entitlement to service connection for a right foot disability is denied.  Although the Veteran was seen for complaints pertaining to the right big toe during service, medical opinion states that these complaints are unrelated to his current diagnosis of metatarsalgia.  

The December 2009 VA examiner notes that the Veteran was seen for complaints of pain and numbness of the right foot and right big toe during service and again after service.  However, in July 2011 this examiner noted that numbness has not been shown on any examination since 2005, and concluded that this problem resolved.  On the other hand, the Veteran's current diagnosis of metatarsalgia was first made in June 2005, which was over a year after his discharge from service.  The examiner emphasized that numbness was not a symptom of metatarsalgia, and that the Veteran's complaints of right big toe numbness and the current finding of metatarsalgia were easily differentiated, as it involved different areas of the foot.  Therefore, the examiner opined that the metatarsalgia was not related to active service, as it was not found on examinations until over a year after the Veteran's discharge.  The Board notes that this is the only expert medical opinion of record.

In reaching this decision, the Board notes that the Veteran's reports of foot problems that began in service and has continued to the present time are credible.  However, as the VA examiner pointed out, his complaints of foot problems in service and immediately thereafter centered on his right big toe and numbness in his foot.  Most of the records do not indicate pain and none specify right foot plantar pain.  The Board does not find the Veteran's remote memory of plantar pain in service and immediately thereafter credible in view of the specific complaints at time of treatment.  Moreover, the Veteran is not competent to identify the source of his pain.  The December 2009 VA examiner interviewed the Veteran, reviewed the claims folder twice, and examined the Veteran's feet.  In July 2011, this doctor determined that the source of the Veteran's original complaints during and immediately after service was different from his current metatarsalgia, and that the original problem had resolved.  Therefore, the Board concludes that this expert opinion is of greater probative value than the Veteran's reports of continuity of symptomatology.  

The Board also notes that Raynaud's phenomenon is presumed to be the result of active service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, the only diagnosis of this disability was made in June 2005, which was more than one year after discharge.  It has not been identified on any subsequent examinations.  Similarly, the diagnosis of Morton's neuroma was also made more than a year after discharge but has not been noted since June 2005.  The December 2009 and July 2011 VA examiner opined that the causes of the Veteran's reports of numbness had resolved.  The hallux valgus noted on the May 2004 examination was also not shown in subsequent records or on the December 2009 VA examination.  Therefore, there is no basis for service connection for a disability based on these diagnoses.  


ORDER

Entitlement to service connection for a right foot disability is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


